  Case 19-05205       Doc 28   Filed 05/03/19 Entered 05/03/19 12:06:12                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     19-05205
VIRGINIA ROJAS-GARCIA,                        )
                                              )                Chapter: 13
                                              )
                                                               Honorable Pamela S. Hollis
                                              )
                                              )                Joliet
               Debtor(s)                      )

               ORDER TO VACATE ORDER AND IMPOSE AUTOMATIC STAY

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises, the due notices having
been given to the parties entitled thereto:

  It is hereby ORDERED:

  1) This motion is GRANTED. The Order entered on March 15, 2019, docket no. 23 is vacated.

   2) The automatic stay is imposed as to all creditors, except that which is listed in paragraph three of
this order, pursuant to 11 USC Sec. 362(c)(3), until such time as any given creditor obtains relief
therefrom after notice and a hearing.

  3) The automatic stay is not imposed as to US Bank National Association, not in its individual
capacity but solely as trustee for the RMAC trust, Series 2016-CTT as serviced by Rushmore Loan
Management, LLC for the property located at 1960 Edmonds Ave., New Lenox, IL 60451.

                                                           Enter:


                                                                    Honorable Pamela S. Hollis
Dated: May 03, 2019                                                 United States Bankruptcy Judge

 Prepared by:
 David M. Siegel, ARDC #6207611
 Attorney for the Debtor
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-8100
 davidsiegelbk@gmail.com
